Judgment, Supreme Court, New York County (James J. Leff, J., and a jury), rendered April 28, 1983, convicting defendant of robbery in the first degree (Penal Law § 160.15), burglary in the first degree (Penal Law § 140.30) and robbery in the second degree (Penal Law § 160.10), and sentencing him to concurrent prison terms of 7 to 14 years on the first degree robbery and burglary counts, and 5 to 10 years on the second degree robbery count, unanimously modified, on the law, to reduce the sentence on the conviction for robbery in the second degree to 3V& to 10 years, to run concurrently with the 7- to 14-year sentence on the other counts, and otherwise affirmed.
As the People concede with commendable candor, the 5- to 10-year sentence on the second degree robbery count was unauthorized. The minimum should have been set at one third of the maximum rather than one half (Penal Law § 70.02 [1] [b]; [2] [a]; . [3] [b]; [4]).
The evidence was more than sufficient to convict the defendant beyond a reasonable doubt. Defendant was not denied a fair trial. We have examined all of the other claims of error made by the defendant and find them to be without merit. Concur — Sullivan, J. P., Carro, Fein, Kassal and Rosenberger, JJ.